Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 18 January 2019, in which claims 1-7 have been cancelled, and new claims 8-19 have been added, is acknowledged.
Claims 8-19 are pending in the instant application.
Claims 8-19 are subject of a restriction requirement.
Priority
The instant application is a National Stage entry of International Application No. PCT/JP2017/026313, filed on 20 July 2017, which claims priority from Japanese Patent Application No. 2016-141942, filed on 20 July 2016.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
PPAR agonists to be administered in the method of treatment.

 	These species are independent or distinct because the genus of PPAR agonists to be administered in the method of treatment encompasses a large number of agonists, not limited to 
 The genus of small organic compounds PPAR agonists encompasses a large number of compounds having different structural elements, and combinations of structural elements; some examples of PPAR agonists include pirinixic acid, bezafibrate, clinofibrate, clofibrate, fenofibrate, ciprofibrate, 2-[[4-[2-[[(cyclohexylamino)carbonyl](4- cyclohexylbutyl)amino]ethyl]phenyl]thio]-2-methylpropanoic acid, leukotriene B4, oleylethanolamide, tetradecylthioacetic acid, N-((2S)-2-(((1Z)-1-methyl -3-oxo-3-(4- (trifluoromethyl)phenyl)prop- 1 -enyl)amino)-3 -(4-(2-(5-methyl-2-phenyl-1,3 -oxazol-4- yl)ethoxy)phenyl)propyl)propanamide, 1-[(4-chlorophenyl)methyl]-3-[(1,1- dimethylethyl)thio] --dimethyl-5-(1-methylethyl)-1H-indole-2-propanoic acid. Each combination of structural elements in said PPAR agonists requires different structural search and/or a different classification based on its structural elements.  
There is a search and/or examination burden for the patentably distinct PPAR agonists, each such compound requiring a different field of search based on the combination of structural elements present and/or a different classification based on its structural elements. For example, based on their structural elements, the instant PPAR agonists can be classified, at a minimum, in CPC class A61K31/216, A61K31/164, A61K31/19, A61K31/192, A61K31/194, A61K31/195, A61K31/202, A61K31/405, A61K31/421, A61K31/505.
 	
Applicant is required, in reply to this action, to elect a single species of a PPAR agonist, having a distinct chemical structure, to be administered in the claimed method of treating pulmonary hypertension.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627